 MT. PLEASANT PUBLIC UTILITIES792.Amalgamated Meat Cutters and Butcher Workmen of North America, LocalUnion No. 173, AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.3.Respondenthas not engaged in conductconstituting unfair labor practicesaffecting commercewithin themeaning of Section8(a)(4), (3), or (1) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, I recommendthat the complaint be dismissed in its entirety.Mt. Pleasant Public UtilitiesandLocal Union 735, InternationalBrotherhood of Electrical Workers,AFL-CIO.Case No. AO-91.December 16) 1965ORDER DISMISSING PETITION FORADVISORY OPINIONOn November 12, 1965, Mt. Pleasant Public Utilities, herein calledthe Employer, filed a petition pursuant to Sections 102.98 and 102.99of the National Labor Relations Board Rules and Regulations, Series8, as amended, requesting an Advisory Opinion with respect to thejurisdictional issue arising in the proceeding filed by the Employerin the Twentieth District Court of Iowa, Henry County, Iowa, againstLocal Union 735, International Brotherhood of Electrical Workers,AFL-CIO, herein called the Union, and against an official of theUnion.The Union had previously filed a petition in Case No. 18-RC-6604, seeking certification by the Board as the exclusive bargainingagent of certain employees of the Employer.1As a result, theEmployer, claiming to be a political subdivision exempt under theNational Labor Relations Act, instituted the aforesaid State court pro-ceeding to enjoin the Union until the State court had determined therights and duties of the parties under Iowa law insofar as they pertainto the Employer's duty to bargain with the Union.No response, asprovided by the Board's Rules, has been filed by the Union.The Board has duly considered the allegations of the petition. TheBoard's Advisory Opinion proceedings "are designed primarily todetermine questions of jurisdiction by application of the Board's dis-cretionary standards to the `commerce' operations of an employer." 2The issue presented herein by the Employer relates to whether it is an"employer" within the meaning of the Act.As this issue does notconcern questions of the applicability of the Board's discretionaryco???,-'We have been administratively advised that the Regional Director for Region 18 hasapproved the Union'srequest for permission to withdraw the petition in Case No.18-RC-6604.Upper Lakes Shipping, Ltd.,138 NLRB 221156 NLRB No. 15. SODECISIONS OF NATIONAL LABOR RELATIONS BOARDmercestandards, it does not fall within the intendment of the Board'sAdvisory Opinion rules .3For these reasons, we shall dismiss the peti-tion for Advisory Opinion herein.[The Board dismissed petition for an Advisory Opinion.]8Upper Lakes Shipping,Ltd., supra; InterlakeSteamship Company andPickandsMather &Co., 138 NLRB 576;Broward County Port Authority,144 NLRB 1539.Pepsi-Cola Bottling Company of Michigan,Grand Rapids Divi-sion1andInternationalUnion of United Brewery, Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIO, Petitioner.Case No. 7-RC-6948.December 16, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerMilton Fischer of the National Labor Relations Board. The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. The Employer and the Petitioner filed briefswhich have been considered by the Board in making its decision in thiscase.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of single truck distributors who areengaged in the sale and distribution of the Employer's products.The Employer contends that these distributors are independentcontractors.'The Employer in March 1965 acquired the assets of its distributor inGrand Rapids, Michigan, the Michigan Beverage Company, hereincalledMichigan, and entered into individual "Distributor's Agree-1The name of the Employer appears as amended at the hearing.2 An alternative contention of the Employer that these distributors are supervisorswas withdrawn by the Employer.156 NLRB No. 9.